EXHIBIT 12 AT&T INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in Millions Nine Months Ended September 30, Year Ended December 31, 2007 2006 2006 2005 2004 2003 2002 Earnings: Income from continuing operations before income taxes* $ 13,432 $ 8,087 $ 10,881 $ 5,718 $ 7,165 $ 8,716 $ 10,271 Equity in net income of affiliates included above (545 ) (1,438 ) (2,043 ) (609 ) (873 ) (1,253 ) (1,921 ) Fixed charges 2,964 1,647 2,209 1,680 1,238 1,390 1,659 Distributed income of equity affiliates 111 79 97 158 331 288 335 Interest capitalized (125 ) (52 ) (73 ) (36 ) (31 ) (37 ) (58 ) Earnings, as adjusted $ 15,837 $ 8,323 $ 11,071 $ 6,911 $ 7,830 $ 9,104 $ 10,286 Fixed Charges: Interest expense $ 2,639 $ 1,378 $ 1,843 $ 1,456 $ 1,023 $ 1,191 $ 1,382 Interest capitalized 125 52 73 36 31 37 58 Dividends on preferred securities 2 2 3 31 24 22 24 Portion of rental expense representative of interest factor 198 215 290 157 160 140 195 Fixed Charges $ 2,964 $ 1,647 $ 2,209 $ 1,680 $ 1,238 $ 1,390 $ 1,659 Ratio of Earnings to Fixed Charges 5.34 5.05 5.01 4.11 6.32 6.55 6.20 * All periods presented exclude “Income From Discontinued Operations, net of tax” on our Consolidated Statements of Income, which was from the sale of our interest in the directory advertising business in Illinois and northwest Indiana.
